— Appeal from a judgment of the Supreme Court at Special Term (Kahn, J.), entered November 30, 1982 in Albany County, which, inter alia, granted petitioners’ application pursuant to CPLR 7510 to confirm an arbitration award. Petitioner Local 775, AFSCME, AFL-CIO, of petitioner Security and Law Enforcement Employees, District Council 82, AFSCME, AFL-CIO, and respondents County of Albany and Albany County Sheriff were parties to a collective bargaining agreement for the period January 1, 1981 through December 31, 1982, which agreement covered, inter alia, correction officers. The individual petitioners herein, Robert Schwartz, Eugene C. Gardy and William Maxwell, were formerly employed as correction officers at the Albany County Jail and consequently were covered by the subject agreement. On February 19, 1982, these individual petitioners were indicted by an Albany County Grand Jury on four counts of official misconduct (Penal Law, § 195.00, subds 1, 2), two counts of assault in the third degree (Penal Law, § 120.00, subd 1) and two counts of falsifying business records in the first degree (Penal Law, § 175.10). The charges arose out of an incident which involved an inmate at the jail and allegedly occurred on or about January 17, 1982 while the individual petitioners were on duty at the jail. As a result of the incident, petitioner Maxwell was suspended without pay from his position by respondent Sheriff on January 19, 1982 and petitioners Schwartz and Gardy were similarly suspended on February 19, 1982. The matter subsequently proceeded to trial and, on April 30, 1982, petitioners Schwartz and Gardy were acquitted on all but three counts, which were dismissed, while petitioner Maxwell was convicted on two counts of assault in the third degree and resigned his position. At the direction of the Trial Judge, the Grand Jury examined the testimony of petitioners Schwartz and Gardy at the trial for possible perjury with the result that these two petitioners were later indicted for perjury on June 22, 1982. The Sheriff continued their suspensions without pay pending the outcome of the perjury indictment and, ultimately, following a jury trial, these petitioners were convicted of the crime of perjury in the third degree (Penal Law, § 210.05) on November 19,1982 and resigned their positions on December 10, 1982. Against this factual background the two employee grievances at issue on this appeal must be considered. One of the subject grievances, which was filed by petitioners Schwartz and Gardy, alleged that each was suspended without pay in violation of section 1 of article VI of the collective bargaining agreement which reads as follows: “It is understood and agreed that no member of the bargaining unit shall be removed or otherwise subjected to any disciplinary penalty except for incompetency or misconduct. Where the Sheriff or his designee seeks the imposition of a loss of leave credits or other privilege, written reprimand, fine, suspension without pay or dismissal from service, notice of such discipline shall be made in writing and served in person or by registered or certified mail upon the employee. The employee shall be provided with two (2) copies of any notice of *977discipline being served upon him/her. The conduct for which discipline is being imposed and the penalty proposed shall be specified in the notice. The notice served on the employee shall contain a detailed description of the alleged acts and conduct including references to dates, times and places.” As relief, the two petitioners sought immediate reinstatement with no loss of pay or leave credits. The second grievance, filed by all three individual petitioners, is premised upon the denial of their request that Albany County provide them with legal counsel for the defense of the indictments against them.1 Petitioners alleged that the denial of this request was in violation of section 1 of article XXVIII of the agreement which provided that: “The employer will provide and pay for legal counsel for the defense of any employee against whom a civil or criminal complaint is filed for alleged false arrest or abuse of power, in the performance of job related duties.” The remedy sought by this grievance was “payment in full by Albany County of all attorneys’ fees, costs and disbursements incurred in the defense of the indictments”. After the two grievances were denied at all the steps in the grievance procedure prior to arbitration, the individual petitioners demanded arbitration and were accorded a hearing on their claims during July of 1982, and a decision and arbitration award were subsequently rendered on September 13, 1982. With regard to the challenged suspensions, the arbitrator awarded petitioners Schwartz and Gardy back pay from May 1,1982, the day following their acquittal, until the date of the award and, thereafter, their regular pay until the Sheriff withdraws any penalties imposed by him arising out of the January 17, 1982 incident “or until any ultimate disciplinary penalties imposed upon such grievants by the Sheriff for such incidents are finally disposed of by the grievance-arbitration machinery of the collective bargaining agreement”, excluding any delays caused by petitioners. As for the requested reimbursement of legal expenses, the arbitrator ruled that either the Sheriff or the County of Albany was to pay petitioner Maxwell’s expenses in the sum or $7,065 and petitioners Schwartz’ and Gardy’s expenses in the total amount of $10,356.34. Seeking confirmation of this award, petitioners then commenced the instant proceeding, and respondents answered the petition after their motion for the dismissal thereof for failure to state a cause of action was denied. In their answer, they sought to vacate the award insofar as it directed them to pay petitioners Schwartz and Gardy during the pendency of their suspensions on the ground that the arbitrator exceeded his powers and insofar as it directed payment of attorney’s fees on the ground that this violated public policy. At Special Term, the court rejected these arguments and confirmed the award. The present appeal ensued. We hold that the challenged judgment of Special Term should be affirmed and, in so ruling, find unpersuasive respondents’ contention that the arbitrator exceeded his powers in awarding petitioners Schwartz and Gardy back pay for the period of their suspensions. It is clear that, pursuant to article V (§ 1, subd [BD of the collective bargaining agreement, the arbitrator was empowered to resolve a dispute as to the meaning of the clause at issue in this grievance, i.e., section 1 of article VI. Moreover, from an examination of the record and a reading of the arbitrator’s decision, it is likewise evident that the arbitrator concluded that the suspensions in question were in violation of section 1 of article VI of the agreement, and even if his resolution of this question was erroneous, it would not justify a vacation of the award (Matter of Sprinzen [Nomberg1, 46 NY2d 623). Given these circumstances and recognizing an arbitrator’s broad discretion and flexibility in shaping a remedy to achieve a just result (Matter of Board ofEduc. [Hess], 49 NY2d 145), we would not be justified in holding that the arbitrator exceeded his powers here by *978awarding the two petitioners back pay as a remedy for their grievances. Similarly without merit is respondents’ contention that the arbitrator’s granting of attorney’s fees to the three individual petitioners for the defense of criminal indictments violated public policy. Although such reimbursement would constitute an impermissible donation from the public purse in instances where there is no prior legal obligation on the part of the State or a municipality to provide reimbursement, the reimbursement is proper and considered additional remuneration where there is a prior legal obligation (cf. Corning v Village of Laurel Hollow, 48 NY2d 348),2 and a contrary result is not mandated in the present instance merely because the-county’s prior obligation was contractual rather than statutory (cf. Piro v Bowen, 76 AD2d 392, mot for lv to app den 52 NY2d 702). Furthermore, neither the collective bargaining agreement nor the public policy of this State requires that the individual petitioners show that the acts giving rise to the criminal charges against them were undertaken in good faith before reimbursement of their legal expenses can be made by respondents (cf. Education Law, § 3028). Judgment affirmed, without costs. Main, J. P., Yesawich, Jr., and Levine, JJ., concur.

. No payment is sought from Albany County by petitioners Schwartz and Gardy for the legal expenses of their defense against the later perjury indictment.


. Though, as respondents point out, Coming v Village of Laurel Hollow (48 NY2d 348) involved payment of counsel fees for a civil defense, the same principle is applicable to payment of counsel fees for a criminal defense (see, e.g., Matter of Kane v McClellan, 110 App Div 44).